DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 20, the program is embodied on a computer readable medium. Said medium is interpreted to include non-statutory subject matter such as carrier waves, signals, and communication media because carrier waves, signals, and communication media store data within the wave, signal, or media. The Examiner encourages Applicant to amend the claims and specification with explicit arguments that the medium is “non-transitory” or “non-transmissible.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-15 and 17-20, the claims recite ‘and/or’. It is not clear which conjunction the claims need to use. The applicant needs to clarify the uncertainty in a future amendment. For examination purpose, conjunction ‘or’ is used.
Regarding claim 16, the claim depends from claim 11, thus carry the same indefiniteness issues as discussed above, and therefore are rejected on the same grounds discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 10-14, 16-17 and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0367249, “Suzuki”) in view of Kwak et al. (US 2020/0287683, “Kwak”).
Examiner’s note: in what follows, references are drawn to Suzuki unless otherwise mentioned.

With respect to independent claims:
 Regarding claim 1, a method for information processing, applied to a terminal, comprising: 
reporting a beam report (Note that the recited beam report is not examined because a following alternative is examined.) and/or a channel state information CSI report ([0061] “the terminal apparatus 1 may perform a semi-persistent CSI report in a slot or OFDM symbol satisfying a prescribed condition.”) to a network side device (Note that Suzuki does not describe a network side device or a base station being reported for a CSI. This will be discussed in view of Kwak.), 
wherein the beam report and/or the CSI report is reported in a case that time domain behavior of the beam report (This alternative is not examined.) and/or the CSI report is a periodic report or a semi-persistent report ([0061] “the terminal apparatus 1 may perform a semi-persistent CSI report in a slot or OFDM symbol satisfying a prescribed condition.”) and a reporting condition is met ([0061] “the terminal apparatus 1 may perform a semi-persistent CSI report in a slot or OFDM symbol satisfying a prescribed condition.”); or 
the beam report and/or the CSI report is reported in a case that time domain behavior of the beam report and/or the CSI report is an aperiodic report, 
wherein a quantity of reported beam reports is less than a quantity of beam reports that are configured by the network side device or triggered to report, and/or a quantity of reported CSI reports is less than a quantity of CSI reports that are configured 
It is noted that while disclosing reporting CSI, Suzuki does not specifically teach about reporting CSI to a base station. It, however, had been known before the effective filing date of the instant application as shown by Kwak as follows;
to a network side device ([Kwak, 0010] “the information for the reporting method corresponds to periodic, semi-persistent, or aperiodic, and transmit, to the base station”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Suzuki by using the features of Kwak in order to efficiently select and manage beams such that “acquiring, by a user equipment (UE), from a base station, a configuration for a resource set” [Kwak, 0008]. 

Regarding claim 11, it is a terminal claim corresponding to the method claim 1, except “a memory, a processor, and a computer program that is stored in the memory and capable of running on the processor” ([0062 and Fig. 4] “The higher layer processing unit 14 includes a medium access control layer processing unit 15 and a radio resource control layer processing unit 16.”, and [0163] “Each of a program running on a base station apparatus 3 and a terminal apparatus 1 according to the present invention may be a program that controls a Central Processing Unit (CPU) and the like, such that the program causes a computer to operate in such a manner as to realize the functions of the above-described embodiment according to the present invention.”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

Regarding claim 20, it is a computer readable storage medium claim corresponding to the method claim 1, except “the computer readable storage medium stores a computer program, and the computer program, when executed by a processor” ([0163] “such that the program causes a computer to operate in such a manner as to realize the functions of the above-described embodiment according to the present invention. The information handled in these devices is temporarily stored in a Random Access Memory (RAM) while being processed. Thereafter, the information is stored in various types of Read Only Memory (ROM)”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

With respect to dependent claims:
Regarding claims 2 and 12, the method according to claim 1 and the terminal according to claim 11, respectively, wherein the reporting condition comprises information on a reporting trigger event; and the reporting a beam report and/or a channel state information CSI report to a network side device comprises: in a case that the time domain behavior of the beam report and/or the CSI report is a periodic report or a semi-persistent report and the reporting trigger event occurs, reporting the beam report and/or the CSI report to the network side device ([0061] “the terminal apparatus 1 may perform a semi-persistent CSI report in a slot or OFDM symbol satisfying a prescribed condition.”) or stopping reporting the beam report and/or the CSI report to the network side device (This alternative is not examined.).

Regarding claims 3 and 13, the method according to claim 1 and the terminal according to claim 11, respectively, wherein before the reporting a beam report and/or a channel state information CSI report to a network side device, the method further comprises: in a case that the time domain behavior of the beam report and/or the CSI report is a periodic report or a semi-persistent report, receiving first information from the network side device ([0078] “The CRC parity bits added to the downlink control information are scrambled with an RNTI.”, [0079] “The RNTI may include at least a Cell RNTI (C-RNTI), a Temporary Cell RNTI (TC-RNTI), a Configured Scheduling RNTI (CS-RNTI), a Semi Persistent Channel State Information RNTI (SP-CSI-RNTI), and a Random Access RNTI (RA-RNTI).”, and [0083] “The SP-CSI-RNTI is used at least used for activation, deactivation, and reactivation of the semi-persistent CSI report. In a case that the semi-persistent CSI report is activated, the terminal apparatus 1 may perform a semi-persistent CSI report”), wherein the first information is used to indicate whether to enable an event-based report.

Regarding claims 4 and 14, the method according to claim 3 and the terminal according to claim 13, respectively, wherein the reporting condition comprises information on a reporting trigger event; and 
the reporting a beam report and/or a channel state information CSI report to a network side device comprises: 
reporting the beam report and/or the CSI report to the network side device or stopping reporting the beam report and/or the CSI report to the network side device, in a case that the time domain behavior of the beam report and/or the CSI report is a The SP-CSI-RNTI is used at least used for activation, deactivation, and reactivation of the semi-persistent CSI report. In a case that the semi-persistent CSI report is activated, the terminal apparatus 1 may perform a semi-persistent CSI report in a slot or OFDM symbol satisfying a prescribed condition.”); or 
reporting the beam report and/or the CSI report to the network side device, in a case that the time domain behavior of the beam report and/or the CSI report is a periodic report or a semi- persistent report and the first information is used to indicate that the event-based report is disabled (This second alternative is not examined.).

Regarding claims 6 and 16, the method according to claim 1 and the terminal according to claim 11, respectively, wherein before the reporting a beam report and/or a channel state information CSI report to a network side device, the method further comprises: receiving second information from the network side device ([0078] “The CRC parity bits added to the downlink control information are scrambled with an RNTI.”, [0079] “The RNTI may include at least a Cell RNTI (C-RNTI), a Temporary Cell RNTI (TC-RNTI), a Configured Scheduling RNTI (CS-RNTI), a Semi Persistent Channel State Information RNTI (SP-CSI-RNTI), and a Random Access RNTI (RA-RNTI).”), wherein the second information is used to indicate whether to enable the periodic report or the semi-persistent report ([0083] “The SP-CSI-RNTI is used at least used for activation, deactivation, and reactivation of the semi-persistent CSI report. In a case that the semi-persistent CSI report is activated, the terminal apparatus 1 may perform a semi-persistent CSI report in a slot or OFDM symbol satisfying a prescribed condition.”).

Regarding claims 7 and 17, the method according to claim 6 and the terminal according to claim 16, respectively, wherein the reporting a beam report and/or a channel state information CSI report to a network side device comprises: 
in a case that the time domain behavior of the beam report and/or the CSI report is a periodic report or a semi-persistent report and the second information is used to indicate that the periodic report or the semi-persistent report is disabled, stopping reporting the beam report and/or the CSI report to the network side device ([0083] “The SP-CSI-RNTI is used at least used for activation, deactivation, and reactivation of the semi-persistent CSI report.”); or 
in a case that the time domain behavior of the beam report and/or the CSI report is a periodic report or a semi-persistent report and the second information is used to indicate that the periodic report or the semi-persistent report is enabled, reporting the beam report and/or the CSI report to the network side device (This second alternative is not examined.).

Regarding claim 8, the method according to claim 6, wherein in a case that the time domain behavior of the beam report and/or the CSI report is a periodic report, the receiving second information from the network side device comprises: 
receiving the second information from the network side device by using DCI ([0078] “The CRC parity bits added to the downlink control information are scrambled an RNTI.”, [0079] “The RNTI may include at least a Cell RNTI (C-RNTI), a Temporary Cell RNTI (TC-RNTI), a Configured Scheduling RNTI (CS-RNTI), a Semi Persistent Channel State Information RNTI (SP-CSI-RNTI), and a Random Access RNTI (RA-RNTI).”); 
receiving the second information from the network side device by using MAC CE; or receiving the second information from the network side device by using RRC (This second alternative is not examined.); or 
in a case that the time domain behavior of the beam report and/or the CSI report is a semi- persistent report, the receiving second information from the network side device comprises: receiving the second information from the network side device by using DCI (This third alternative is similar to the first alternative.).

Regarding claims 10 and 19, the method according to claim 1 and the terminal according to claim 11, respectively, 
wherein in a case that the time domain behavior of the beam report and/or the CSI report is a semi-persistent report, the method further comprises at least one of the following steps: 
sending uplink control information (uplink control information, UCI) to the network side device, wherein the UCI comprises first indication information, and the first indication information is used to indicate information of a beam report reported to the network side device (This first alternative is not examined.); or 
sending UCI to the network side device, wherein the UCI comprises second indication information, and the second indication information is used to indicate .

Claim(s) 5 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0367249, “Suzuki”) in view of Kwak et al. (US 2020/0287683, “Kwak”) and further in view of Kang et al. (US 2019/0319739, “Kang”).
Examiner’s note: in what follows, references are drawn to Suzuki unless otherwise mentioned.
Regarding claims 5 and 15, it is noted that while disclosing reporting CSI, Suzuki does not specifically teach about disabling the CSI reporting. It, however, had been known before the effective filing date of the instant application as shown by Kang as follows;
the method according to claim 1 and the terminal according to claim 11, respectively, wherein the reporting condition comprises that a periodic report or a semi-persistent report is disabled ([Kang, 0272] “the semi-persistent CSI reporting may mean that the UE performs CSI reporting (according to a specific period) when the corresponding reporting is activated and that the UE stops CSI reporting when the corresponding reporting is inactivated.”); and the reporting a beam report and/or a channel state information CSI report to a network side device comprises: 
in a case that the time domain behavior of the beam report and/or the CSI report is a periodic report or a semi-persistent report and the periodic report or the semi-the UE stops CSI reporting when the corresponding reporting is inactivated.”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Suzuki by using the features of Kang in order to keep very low latency and high energy efficiency such that “a method of transmitting a signal and an apparatus therefor in consideration of a computation time for transmission of uplink data and Channel State Information (CSI) reporting of a terminal” [Kang, 0006]. 

Claim(s) 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2020/0367249, “Suzuki”) in view of Kwak et al. (US 2020/0287683, “Kwak”) and further in view of Zhou et al. (US 2019/0207662) and its provisional application 62/613554 (“Zhou554”).
Examiner’s note: in what follows, references are drawn to Suzuki unless otherwise mentioned.
Regarding claims 9 and 18, it is noted that while disclosing reporting CSI, Suzuki does not specifically teach about a CSI reporting period greater than or equal to a predefined periodicity. It, however, had been known before the effective filing date of the instant application as shown by Zhou as follows;

in a case that the time domain behavior of the beam report and/or the CSI report is a periodic report, reporting the beam report and/or the CSI report to the network side device based on a first reporting period of the plurality of reporting periods of the periodic report (This first alternative is not examined.); or 
in a case that the time domain behavior of the beam report and/or the CSI report is a semi- persistent report, reporting the beam report and/or the CSI report to the network side device based on a second reporting period of the plurality of reporting periods of the semi-persistent report ([0083] “the slot or OFDM symbol satisfying the prescribed condition may be given based on at least the offset of the slot unit, the periodicity of the slot unit, the offset of the symbol unit, and/or the periodicity of the symbol unit.”).
wherein a value of the first reporting period is greater than or equal to a first preset value (This belongs to the first alternative which is not examined.), a value of the second reporting period is greater than or equal to a second preset value ([Zhou, 0422 and Fig. 30] “The wireless device 3001 may transmit the SP CSI reports for the activated SP CSI reporting (e.g., as in step 3006) with a periodicity (e.g., report periodicity 3008) that may be predetermined or configured in an RRC message.”), the first preset value is greater than a minimum value of the plurality of reporting periods of 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Suzuki by using the features of Zhou in order to minimize signaling overhead and decrease spectral efficiency such that “The wireless device may skip transmitting, at or during a second time period, a second SP CSI report.” [Zhou, 0004]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

/HARRY H KIM/           Primary Examiner, Art Unit 2411